Citation Nr: 9914426	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of right 
clavicle fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 until 
August 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1998 from the Cleveland, Ohio Regional 
Office (RO) which denied an increased rating for residuals of 
fracture of the right clavicle.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Residuals of right clavicle fracture are manifested by 
crepitus and pain on use. 


CONCLUSION OF LAW

The requirements for a 20 percent rating for residuals of 
right clavicle fracture have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995); 38 C.F.R. § 4.7, 4.21, 4.40, 4.45, 4.59 4.71a, 
Diagnostic Codes 5201-5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in July 1979, service connection for 
residuals of fracture of the right clavicle with limitation 
of motion and gross deformity was granted and a 10 percent 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  That disability rating has 
been continued to date.  The veteran most recently filed a 
reopened claim for an increased rating for his service-
connected right clavicle fracture residuals in April 1998.

The appellant contends that his service-connected right 
clavicle disability has increased in severity, is more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrants a rating of at least 50 
percent.  He asserts that he does not have proper fracture 
site union, does not have full range of motion and that it is 
impossible for him to raise his arm as high as required in 
his job as a roofer.  The appellant's representative suggests 
that the veteran has had an inadequate examination in this 
regard because impairment of function of the contiguous joint 
was not considered, all symptomatology was not accounted for 
in terms of functional loss, and the etiology of an 
impingement syndrome was not provided. 

The Board finds that the veteran's claim for an increased 
rating for his service-connected right clavicle fracture 
residuals is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claim is well grounded because he has a service-connected 
disability and evidence is of record that he claims shows 
exacerbation of the disorder.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board observes in this 
instance that the appellant was afforded a VA compensation 
and pension examination in May 1998 and that the clinical 
findings thereof in conjunction with recent VA outpatient 
treatment records pertaining to shoulder disability provide a 
comprehensive picture adequate to assess the current degree 
of disability in this regard.  The Board thus finds that all 
relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2.  However, where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation requires that arm motion be 
limited to midway between the side and shoulder level.  A 40 
percent evaluation requires that arm motion be limited to 25 
degrees from the side.38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  The disability may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 20 percent 
evaluation is warranted for malunion of the humerus of the 
major extremity with moderate deformity.  A 30 percent 
evaluation requires marked deformity.  A 20 percent 
evaluation is warranted for infrequent episodes of 
dislocation of the scapulohumeral joint of the major upper 
extremity with guarding of movement only at the shoulder 
level.  A 30 percent evaluation requires frequent episodes of 
dislocation and guarding of all arm movements.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202. 

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered in evaluation of service-connected 
musculoskeletal disabilities and that examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain on use or due to flare-
ups.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  A 
rating must be coordinated with the impairment of function.  
38 C.F.R. § 4.21.  Moreover, the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, and that crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  See 38 C.F.R. § 4.59.

The appellant was afforded a VA compensation and pension 
examination in May 1998 pursuant to the claim for an 
increased rating in this regard.  The record reflects that 
there are no clinical records pertaining to the service-
connected right clavicle fracture residuals in the year prior 
to the veteran's reopened claim received in April 1998.  

Upon examination, history of a fracture of the right clavicle 
as the result of a parachute jump in service was rendered.  
It was noted that the veteran was a roofer and that he had to 
engage in a great deal of climbing of a ladder.  It was 
reported that because he was right hand dominant and his 
right shoulder gave him difficulty, he stressed the left one 
more going up and down the ladders to the roofs.  The veteran 
was reported to have indicated that over the past two years, 
his right shoulder had begun to ache, and that he had been 
prescribed two tablets of Naprosyn a day during that time.  

Upon physical examination, the appellant was noted to have 3+ 
crepitation in the acromioclavicular joint when he abducted 
and upon forward flexion of his right shoulder.  It was found 
that range of motion was normal although it was quite painful 
at the extremes of motion, particularly with external 
rotation and full abduction.  An X-ray of the right shoulder 
was interpreted as showing a healing midclavicular fracture 
which was poorly aligned.  The right shoulder appeared to be 
normal otherwise.  A final impression of status post fracture 
of the right clavicle with acromioclavicular osteoarthritis, 
moderately severe, was rendered.  

VA outpatient clinic records dated between March and May 1998 
were subsequently received indicating that the veteran sought 
continuing treatment for right shoulder pain and related 
symptomatology for which he was afforded physical therapy and 
other treatment modalities.  In March 1998, he indicated that 
he had increased pain in wet weather and that shoulder 
discomfort when he lifted his arm was affecting his work.  
Right shoulder abduction was to 90 degrees with pain at that 
time.  It was reported that other range of motion was within 
normal limits.  Focal tenderness of the right 
acromioclavicular joint was noted.  In April 1998, it was 
recorded that the veteran had had good relief with injections 
and that his exercises in this regard had been going OK.  A 
subsequent entry in April 1998 noted that right shoulder pain 
was nearly resolved after injection and therapy.  It was 
indicated that he continued on medication but had been able 
to go back to full time roofing.  

Analysis

The clinical record in this regard reflects that it is not 
demonstrated that the veteran displays any ankylosis, 
episodes of dislocation, nonunion of the clavicle or scapula, 
loose movement or impairment of any contiguous joint for 
which a 20 percent evaluation might be warranted under any 
applicable schedular criteria.  As well, it is shown that 
while abduction was noted to only be to 90 degrees in March 
1998, range of motion was found to be full otherwise and no 
limitation of arm motion was indicated on subsequent VA 
examination in May 1998.  Consequently, the appellant is 
shown to have arm motion above shoulder level which would not 
warrant a 20 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5201 of the rating 
schedule.  

The Board observes in this regard, however, that while range 
of motion of the right shoulder was reported to be full on VA 
examination in May 1998, it was noted that extremes of motion 
were quite painful.  The veteran was also shown to have 3+ 
crepitus on that examination.  VA outpatient clinical 
evidence in this regard reflects that he has been treated for 
continuing pain of the right shoulder and a significant 
degree of pain and functional loss as a result thereof has 
been indicated.  The veteran complains of pain upon lifting 
the right arm and indicates that his work duties have been 
affected thereby.  Abnormal morphology from the previous 
fracture has been identified within the mid clavicle and 
degenerative changes have been noted.  The Board has thus 
considered 38 C.F.R. §§ 4.40, 4.45 and 4.59, and has reviewed 
the right shoulder disability in light of functional 
impairment which may be attributed thereto with respect to 
the holding in DeLuca v. Brown, 8 Vet.App. 202, 205-7 (1995).  
It is concluded that the appellant's right shoulder pain on 
use contributes to a significant degree of functional loss as 
contemplated by DeLuca, and that as such, the demonstrated 
disability more closely approximates limitation of arm motion 
to the shoulder level, for which a 20 percent evaluation is 
warranted.  The benefit of any doubt is thus resolved in 
favor of the appellant as to this matter by finding that a 20 
percent disability evaluation is warranted for the right 
clavicle fracture residuals.  The Board points out, however, 
that absent a finding of more severe impairment, to include 
ankylosis, dislocation, loose union, nonunion and more severe 
limitation of motion, or other objectively manifested 
pathology indicative of a more severe disability picture, a 
disability evaluation in excess of 20 percent is not 
warranted. 

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating of 20 percent for residuals of right 
clavicle fracture is granted subject to controlling 
regulations governing the payment of monetary awards.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

